DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Election/Restrictions
Newly submitted claims 21-22 in the amendment are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed to supplying the preheating current based on a targeted wattage.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendment filed on 01/25/2021 has been entered. As indicated in the amendment: Claims 3 and 5 are cancelled. Claims 1-2, 4, 6 - 20 are original. Claims 21-22 are newly added (withdrawn by original representation). Hence, Claims 1-2, 4, 6 – 20 are pending. Applicant’s arguments/remarks, dated 01/25/2021 are fully considered and the following rejection is made herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites the limitations “a consumable welding electrode”, line 1-2 of claim 1 and “a welding-type electrode”, line 4 of claim 1.  Here, it is not clear whether this limitations are referring to the same electrode or different ones rendering the claim indefinite. Appropriate correction is required.
Regarding claim 6, this claim recites “…the electrode preheating circuit is configured to provide the preheating current to the electrode preheating circuit…” Here, the claim seems to suggest the preheating circuit is configured to provide current to the preheating circuit that renders the claim indefinite. The examiner suggests to change the limitation to indicate that the preheating circuit is configured to provide current to the electrode as disclosed in the specification. 
Regarding Claim 12, this claim recites the term “wire feeder” and it is unclear whether this limitation refers to the wire source or additional structure to feed the wire rendering the claim indefinite.
Regarding claim 16, this claim recites the limitation ““a welding-type electrode” twice, both in line 1 and line 4 of the claim. It is unclear whether the applicant is referring to the same welding-type electrode or different ones rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9 and 11- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol (US 4580026 A), here in after called Stol, in view of Fischer et al. (US 2014/0131339 A1), herein after called Fischer.
Regarding Claim 1, Stol discloses an apparatus to reduce hydrogen associated with a consumable welding electrode (apparatus for preheating the wire fed (consumable electrode) to bake out volatile impurities like moisture, drawing components and reduce the hydrogen content, (4:10-20)), the apparatus comprising: a welding-type power source (25) configured to provide welding-type current to a welding-type circuit (configured to supply welding current between the workpiece and the electrode contact tip (welding-type circuit), 3:55 -60)), the welding-type circuit comprising a welding-type electrode (13) and a first contact point of a welding torch (17);and an electrode preheating circuit (preheating power supply(21), two contact tips(15, 17) and consumable electrode (13)) configured to supply preheating current through a (preheating current flows through the segment of the electrode between the two contact tips,(3:50 -55)), the first portion of the welding-type electrode located between a wire source supplying the welding-type electrode (13) and the first contact point of the welding torch (17); an electrode preheating control circuit ((computerized wire preheating controller "C", 7:51 -53) configured to control the preheating current based on the wire feed rate “WF” and regulate the preheating current in accordance with the wire feed rate (9:54-60)) wherein, the computerized wire preheating controller also has data storage and data programming capabilities incorporated therewith, so that specific information for a given torch or wire preheating characteristics can be entered into the control system (7:65-8:02) and the preheating controller adjusts the preheating current to keep the thermal state (temperature) of the wire(7:38 -42) that bakes out part of the volatile contaminants like Hydrogen (4:10- 18)). Hence, the preheating control system has the capacity of taking wire preheating characteristic data from a hydrogen or moisture sensors and adjust the temperature of the wire by controlling the preheating current supplied to the welding wire.
Stol does not explicitly disclose at least one of 1) a hydrogen sensor configured to measure hydrogen at least one of in the welding-type electrode or proximate the welding-type electrode, or 2) a moisture sensor configured to measure moisture at least one of in the welding-type electrode or proximate the welding-type electrode; the electrode preheating control circuit (the computerized wire preheating controller "C", 7:51 -53) configured to control the preheating current based on at least one of a hydrogen measurement from the hydrogen sensor or a moisture measurement from the moisture sensor.
However, Fischer that teaches a system and method that employs in-situ monitoring moisture in a welding process, also teaches sensor 130 that detects moisture or hydrogen level of the welding system (0032, 0033) and a monitor 140 that collects real-time moisture/hydrogen level data detected by the sensor 130 (0032) and adjusts the level of moisture/hydrogen by heating the flux to a temperature to remove excess moisture (0034).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the electrode preheating current controller of Stol for heating the wire to include to adjust the preheating current based on the moisture/hydrogen sensor of Fischer in order to keep the moisture content to an acceptable level based on the real-time data from the moisture sensor and enable to use this data as a quality metric and facilitate the welding quality control (0042). 
Regarding Claim 2, Stol in view of Fischer teaches the apparatus as defined in claim 1, wherein the electrode preheating control circuit (a computerized controller “c" connected to the preheating power supply P, and current sensor to monitor the preheating current, Stol (7:46 -8:09) is configured to control the preheating current based on at least one of a type of the welding-type electrode, a chemistry of the welding-type electrode, a wire diameter, or a gas composition (the preheating current is based on the alloy type (wire type), diameter of the wire and wire federate, Stol (8:15-35)).
Regarding Claim 6, Stol in view of Fischer teaches the apparatus as defined in claim 1, wherein the electrode preheating circuit (preheating power supply (21), two contact tips (15, 17) and consumable electrode (13), Stol FIG.5) is configured to provide the preheating current to the electrode preheating circuit via the first contact point and a second contact point (preheating current flows through the segment of the electrode between the two contact tips, Stol (3:50 -55)).
Regarding Claim 7, Stol in view of Fischer teaches the apparatus as defined in claim 6, wherein the preheating current and the welding-type current have respective polarities that reduce a net current at the second contact point to less than the preheating current and the welding-type (the preheating current is less than the welding current and the net difference is dependent on how much preheating current is established to heat up the wire and smoothly melt during welding and hence the net current is less that both currents, Stol (4:20 -49)).
Regarding Claim 8, Stol in view of Fischer teaches the apparatus as defined in claim 1, further comprising a wire cooler configured to cool the welding-type electrode following heating of the welding-type electrode (the electric contact tips are configured to efficiently cool and absorb the heat from the electrode, Stol (7:7- 10)).
Regarding Claim 9, Stol in view of Fischer teaches the apparatus as defined in claim 1, wherein the electrode preheating control circuit is configured to control the preheating current to achieve at least one of a target current, a target voltage, a target power, a target resistance, a target temperature, or a target enthalpy in the welding-type electrode (the controller “c” controls the preheating current based on the average resistivity of the wire, alloy density and specific heat of the wire to set a target temperature, Stol (6:50 - 7:09)).
Regarding Claim 11, Stol in view of Fischer teaches the apparatus as defined in claim 1, wherein the electrode preheating circuit comprises a second contact point located between the first contact point and the wire source (the contact point of contact tip (15), second contact point, is located between the contact point of contact tip (17), first contact point, and the wire feeder, Stol, FIG. 1).
Regarding Claim 12, Stol in view of Fischer teaches the apparatus as defined in claim 11, wherein the second contact point is a drive roll of a wire feeder (the contact point of contact tip (15) is connected to the drive roll of the wire feeder, Stol, FIG.5).
Regarding Claim 13, Stol in view of Fischer teaches the apparatus as defined in claim 11, wherein the second contact point comprises a second contact tip in the welding torch (the second contact point, is the contact point of contact tip(15), Stol FIG. 1)).
Regarding Claim 14, Stol in view of Fischer teaches the apparatus as defined in claim 11, wherein the electrode preheating circuit comprises the first contact point and the second contact (the preheating circuit comprises preheating power supply (21), the two contact tips (15, 17) and consumable electrode (13), Stol FIG. 1).
Regarding Claim 15, Stol in view of Fischer teaches the apparatus as defined in claim 11, wherein the electrode preheating circuit comprises a third contact point located between the first contact point and the second contact point (a third contact point is located at contact tip (17) of the preheating circuit for connection of the weld-type power supply (25), Stol FIG. 1).

Regarding Claim 16, Stol discloses a method to reduce hydrogen in a welding-type electrode (a method of preheating the wire fed (consumable electrode) to bake out volatile impurities like moisture, drawing components and reduce the hydrogen content, (4:10-20)), the method comprising: providing, via a welding-type power source ((25), welding power supply) welding-type current to a welding-type circuit (welding current passing through the electrode( 13) and the workpiece(23) to complete the a welding circuit),(3:58 -63)), the welding-type circuit comprising a welding-type electrode (13) and a first contact point of a welding torch (a contact point at the contact tip (17), FIG. 1); and supplying, via an electrode preheating circuit (preheating power supply (21), two contact tips (15, 17) and consumable electrode (13)), preheating current through a first portion of the welding-type electrode between a wire source of the welding-type electrode and the first contact point of the welding torch (preheating current flows through the segment of the electrode between the two contact tips, (3:50 -55)) and controlling, via an electrode preheating control circuit (computerized wire preheating controller "C", 7:51 -53)), the preheating current based on the wire feed rate “WF” and regulate the preheating current in accordance with the w ire feed rate (9:54-60) wherein, the computerized wire preheating controller also has data storage and data programming capabilities incorporated therewith, so that specific information for a given torch or wire preheating characteristics can be entered into the control system (7:65-8:02), the wire prehearing characteristic information could be from a hydrogen or moisture sensors.

However, Fischer that teaches a system and method that employs in-situ monitoring moisture in a welding process, also teaches monitoring and adjusting the moisture/ hydrogen level by heating the flux temperature (0034) using sensor 130 that detects moisture or hydrogen level of the welding system (0032, 0033) and a monitor 140 that collects real-time moisture/hydrogen level data detected by the sensor 130 (0032) and adjusts the level of moisture/hydrogen by heating the flux to a temperature to remove excess moisture (0034).
The advantage of in-situ monitoring of the moisture level detected in real-time by a moisture sensor and adjusting the heating temperature to keep the moisture content to an acceptable level based on the real-time data from the moisture sensor is to enable to use this data as a quality metric and facilitate the welding quality control (0042).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the electrode preheating current controller of Stol for heating the wire to include adjusting the preheating current based on the moisture/hydrogen sensor of Fischer in order to keep the moisture content to an acceptable level based on the real-time data from the moisture sensor and enable using this data as a quality metric and facilitating the welding quality control (0042). 
Regarding Claim 17, Stol in view of Fischer teaches the method as defined in claim 16, further comprising controlling the electrode preheating current based on at least one of a type of the welding-type electrode, a chemistry of the welding-type electrode, a wire diameter, or a gas composition (the controller “C” controls the preheating current is based on the alloy type (wire type), diameter of the wire and wire federate, Stol (8:15-35)).
Regarding Claim 18, Stol in view of Fischer teaches the method as defined in claim 16, further comprising controlling the electrode preheating current based on at least one of a target current, a target wattage, a target wire resistance, a target wire temperature, or a target enthalpy in the welding- type electrode (the controller “c” controls the preheating current based on the average resistivity of the wire, alloy density and specific heat of the wire to set a target temperature, (Stol (6:60 - 7:09)).
Regarding Claim 19, Stol in view of Fischer teaches the method as defined in claim 16, further comprising controlling the preheating current using a voltage-controlled loop based on a target voltage (the controller “c” can be configured to control the preheating current based on multiple variables entered in to the algorithm target power, target temperature and target voltage, Stol (7:47-8:09)).
Regarding Claim 20, Stol in view of Fischer teaches the method as defined in claim 16, further comprising cooling the welding-type electrode following the preheating of the welding-type electrode (the electric contact tips are configured to efficiently cool and absorb the heat from the electrode, Stol (7: 7-10)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Fischer in further view of Benson et al. (US 7, 306, 951 B1), here in after called Benson.
Regarding Claim 4, Stol in view of Fischer teaches the apparatus as defined in claim 1. But,
Stol in view of Fischer is silent about the sensor 130 that detects moisture or hydrogen level of the welding system comprises at least one of a Palladium-based sensor, a diode-based Schottky sensor, or a micromechanical systems-based sensor.
However, Benson that teaches an apparatus for measuring hydrogen concentration in a welding application (abstract), also teaches a hydrogen sensor of Palladium thin layer, (10:23 -28)).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make moisture/ hydrogen sensor 130 of Fischer disclosed in claim 1 .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Fischer in further view of Fischer et al. (US 2013/0256276 A1), here in after called Fisher-276 .
Regarding Claim 10, Stol in view of Fischer teaches the apparatus as defined in claim 1. But,
Stol in view of Fischer do not teaches the welding torch comprises a vent system to remove hydrogen from a volume proximate the welding-type electrode conducting the preheating current.
However Fisher-276 that teaches a welding system includes a gas supply system configured to provide a gas flow (0005), also teaches that the gas supply system in conjunction with the flux supply system have a conduit to release one or more gases collected during welding, (0022).
The advantage of such flux conduits is to supply reactive gases with hydrogen that produce less soluble molecules with the molted metal weld that can be released/vented-out from the molten metal resulting in a weld having reduced diffusible hydrogen content (0046).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus defined in claim 1 by Stol in view of Fischer to include a venting system in order to supply reactive gases with hydrogen that produce less soluble molecules with the molted metal weld that can be released/vented-out from the molten metal resulting in a weld having reduced diffusible hydrogen content as taught in Fisher- 276.-2,
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761